The jury in this capital cause having determined that the aggravating and mitigating circumstances surrounding defendant’s conviction were in equipoise, and defendant having made application for relief from his sentence, and the State having agreed that in the light of State v. Biegenwald, 106 N.J. 13 (1987), relief is appropriate, and good cause appearing;
It is ORDERED that the motion to vacate the imposition of the death penalty in this matter is granted; and it is further
ORDERED that this matter is hereby remanded to the Superior Court, Law Division, for resentencing; and it is further
ORDERED that defendant’s appeal of his conviction is hereby remanded to the Superior Court, Appellate Division, for consideration and disposition of the issues arising out of the guilt phase of the proceedings. See State v. Biegenwald, 106 N.J. 13 (1987).
Jurisdiction is not retained.